Citation Nr: 1235575	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder with foot drop to include blood clot, claimed to have been incurred during a bone marrow biopsy conducted at the Minneapolis, Minnesota, Department of Veterans Affairs (VA) Medical Center (MC) in September 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to December 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In his September 2012 Informal Hearing Presentation (IHP), the Veteran's representative raised the issues of entitlement to service connection for myelofibrosis and migraine headaches.  He also argues that the December 2011 rating decision that denied service connection for depression contained clear and unmistakable error.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran claims that his current left hip disorder with foot drop to include blood clot was incurred during a bone marrow biopsy performed at the Minneapolis VAMC in September 2008.  
 
Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability as caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.
   
In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2011).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without a Veteran's informed consent.

Proximate cause may also be established where a Veteran's additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent in accordance with 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. 
§ 17.32(c).

The evidence of record, including the Veteran's statements, the VA treatment records, and a June 2011 VA examiner's medical opinion, reflects that, in September 2008, a bone marrow biopsy was initially attempted on the Veteran's left side at the posterior iliac crest.  The bone was difficult to localize and, after several attempts, the pathologist performing the biopsy moved to the right side, where biopsy and aspirate were obtained without any complications.  During and immediately following the biopsy, the Veteran experienced extreme pain and difficulty ambulating.  The evidence of record shows that the attempted biopsy on the left side led to a pelvic hematoma, which then compressed the sciatic nerve.  The record further shows that compression of the sciatic nerve resulted in left leg weakness and foot drop, causing the Veteran pain and difficulty ambulating.

The June 2011 VA examiner at Minneapolis VAMC reviewed the Veteran's VA Health Administration (VHA) electronic medical record, treatment notes, and claims file.  He neither examined nor spoke with the Veteran.  He opined that there was no medical evidence of fault on the part of Minneapolis VAMC in regard to negligence, carelessness, lack of skill, error in judgment or other similar instance of fault on the part of the providers in furnishing the hospital care, medical or surgical treatment or examination of the Veteran that was not reasonably foreseeable.  He provided the rationale that "in the informed consent signed by the Veteran on August 11, 2008, bleeding is listed as a possible complication.  Medical evidence indicates that bleeding led to a hematoma in the sciatic foramen which wound up causing compression on the sciatic nerve resulting in the left leg weakness and ultimate foot drop."

In the rating decision issued in August 2011 and statement of the case (SOC) issued in November 2011, the AOJ acknowledges that the evidence of record shows that the Veteran's disability (left leg weakness and foot drop) was caused by a chain of events that happened as a result of the bone marrow biopsy.  However, the AOJ denied the Veteran's claim because it found that the evidence does not show that the claimed disability was caused by an event that was not reasonably foreseeable; nor was it the result of negligence, carelessness, lack of proper skill, or error in judgment.  Both the rating decision and SOC rely on the VA examiner's statement that the Veteran was informed that bleeding was a risk of the procedure, and that bleeding led to the hematoma which caused compression of the sciatic nerve and the resulting left hip disorder with foot drop to include blood clot.

In both his notice of disagreement and substantive appeal, the Veteran acknowledges signing a consent form, but asserts that his consent was not informed because he was not notified that lasting nerve damage and drop foot were risks of the procedure.  He stated that neither his primary physician nor the pathologist who performed the biopsy procedure mentioned anything about nerve damage.  He further contends that he has been told by a physician that it is rare to have nerve damage from a bone marrow biopsy, and that it is not a common risk of the procedure.  The Veteran stated that, if he had been advised about the risk of nerve damage when he was presented with the consent form, he would have been hesitant to sign it, and believed "anyone with any sense would have" hesitated as well.  The Veteran's representative reiterated in the VA Form 646 and IHP that he was never told that the risks of bone marrow biopsy included nerve damage and drop foot.  He asserted that common risks associated with the procedure are infection, pain or discomfort during or after the procedure, bruising, and possible perforation of the inner bone table, but not nerve damage or drop foot.  In summary, the Veteran contends that his nerve damage and drop foot were not foreseeable outcomes and he was not properly informed or warned.

The Veteran's representative referred to several pieces of treatise evidence in the IHP, including a video from the New England Journal of Medicine discussing the proper procedure for a bone marrow biopsy and aspiration.  The video states that the risk of bleeding with the procedure is very low, and suggests that the bleeding risk refers to bleeding from the needle entry site, rather than internal bleeding.  The Veteran also referred to a Medical College of Virginia, Virginia Commonwealth University, article titled "An Illustrated Guide to Performing the Bone Marrow Aspiration and Biopsy" which provides sample informed consent language for the procedure.  The sample states, "Most patients complain of a slightly sore back afterward but have no other problems.  However, you need to be aware that there is a slight risk, about one in five thousand, of developing bleeding or infection from placing needles into the body."  The representative observes that the treatise evidence, the Veteran's conversations, and his signed release do not mention risk of hematoma, nerve damage, or foot drop.

The Board notes that the Veteran's informed consent form is missing from the claims file.  It appears the VA examiner was able to review the form, but the only description in the treatment record of consent is the following from the procedure treatment note: "Written informed consent obtained from the patient, using the Minneapolis approved form.  Informed Consent Progress Note containing risks, benefits and alternatives documented."  As such, based on the foregoing, the Board finds a remand is necessary to obtain the signed documentation of consent from the Minneapolis VAMC.

Moreover, even if the Veteran consented to the risk of bleeding, it is not clear from the record that consent to bleeding is the equivalent of consent to risk of hematoma, nerve damage, and foot drop.  The VA examiner did not explain in his rationale how consenting to the risk of bleeding would necessarily include consent to the risk of nerve damage and foot drop.  He also stated that the record showed this risk was common to the procedure, but the Board can find nothing in the record to support such a statement.  The Board has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board finds an addendum opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d); Barr, supra.  In rendering such opinion, the examiner must discuss whether informed consent to risk of bleeding in this procedure encompasses the risk of hematoma, sciatic nerve damage, and drop foot.  Further, the examiner should address whether the Veteran's left hip disorder with drop foot to include blood clot was a reasonably foreseeable event.  

Additionally, new evidence was associated with the record after the issuance of the November 2011 SOC.  Specifically, pertinent VA treatment records dated from December 2008 to September 2011, and the treatise and lay evidence referenced in the IHP, were associated with the record in December 2011 and September 2012, respectively.  The Veteran has not waived AOJ consideration of this new evidence.  Therefore, in the readjudication of the Veteran's claim in the supplemental statement of the case, the AOJ should such newly received evidence in the first instance.  38 C.F.R. §§ 19.31, 20.1304 (2011).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  Obtain all documentation of informed consent given by the Veteran relating to the bone marrow biopsy and aspiration performed in September 2008, to include any such form dated August 11, 2008.  If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the records described above have been associated with the claims file, provide the claims file and a copy of this remand to a hematologist or other appropriate specialist for an addendum opinion.  To the extent possible, the Board requests that the examiner be distinct from the 2011 VA examiner, and not employed by the Minneapolis VAMC.  

The examination report should note that review of the claims file and this remand took place.  The examiner is requested to provide an opinion, based on a review of the claims folder and utilizing sound medical principles, addressing the following:

a)  Whether informed consent to risk of bleeding in a bone marrow biopsy procedure encompasses the risk of hematoma, sciatic nerve damage, and drop foot.  

b)  Whether the VAMC provided care, medical, or surgical treatment without the Veteran's informed consent.

c)  Whether the Veteran's left hip disorder with drop foot to include blood clot was a reasonably foreseeable event.  The examiner should consider that the event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In this regard, the examiner should indicate whether the risk of hematoma, nerve damage, and drop foot the type that a reasonable health care provider would have disclosed as part of the procedures for informed consent for a bone marrow biopsy and aspiration.

In offering his or her opinion, the examiner should discuss the treatise evidence submitted by the Veteran, including the online sources described in his IHP.  The examiner should also acknowledge and discuss the Veteran's statements about being informed and whether he would have consented had he known of the risk.  The rationale for all opinions expressed should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the November 2011 SOC.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

